UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-15663 AMERICAN REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2847135 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1603 Lyndon B. Johnson Freeway, Suite 800, Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)xYes ¨No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes xNo. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding atAugust 5, 2013) AMERICAN REALTY INVESTORS, INC. FORM 10-Q TABLE OF CONTENTS PAGE PARTI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets at June 30, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Operations for the three and six months ended June 30, 2013 and 2012 (unaudited) 4 Consolidated Statement of Shareholders’ Equity for the six months ended June 30, 2013 (unaudited) 5 Consolidated Statements of Comprehensive Income (Loss) for the six months ended June 30, 2013 and 2012 (unaudited) 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures About Market Risks 34 Item4. Controls and Procedures 34 PARTII. OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item6. Exhibits 36 SIGNATURES 37 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS AMERICAN REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($0 for 2013 and $4,393 for 2012) - Real estate subject to sales contracts at cost, net of depreciation ($1,773 and $15,948 in 2013 and 2012) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $111,898 and $114,275 in 2013 and 2012 from related parties) Non-performing Less allowance for estimated losses (including $15,962 and $18,962 in 2013 and 2012 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Investments in unconsolidated investees Related party receivable - Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale - Notes related to subject to sales contracts Stock-secured notes payable and margin debt Related party payables - Deferred gain (including $74,303 and $71,303 in 2013 and 2012 from sales to related parties) Accounts payable and other liabilities (including $10,536 and $15,746 in 2013 and 2012 to related parties) Shareholders’ equity: Preferred stock, Series A: $2.00 par value, authorized 15,000,000 shares, issued and outstanding 3,353,954 shares in 2013 and 2012 (liquidation preference $10 per share), including 900,000 shares in 2013 and 2012 held by subsidiaries Preferred stock, Series K: $2.00 par value, authorized, issued and outstanding 135,000 and 0 shares in 2013 and 2012, respectively (liquidation preference $10 per share), held by TCI (consolidated) - - Common stock, $.01 par value, authorized 100,000,000 shares; issued 11,941,174 shares and outstanding 11,525,389 shares in 2013 and 2012 Treasury stock (Common Stock) at cost; 415,785 shares in 2013 and 2012 and 229,214 shares held by TCI (consolidated) as of 2013 and 2012 ) ) Paid-in capital Retained earnings ) ) Accumulated other comprehensive loss ) ) Total American Realty Investors, Inc. shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) June 30, June 30, (dollars in thousands, except share and per share amounts) Revenues: Rental and other property revenues (including $166 and $167 for the three months and $331 and $335 for the six months ended 2013 and 2012 respectively from related parties) $ Expenses: Property operating expenses (including $194 and $244 for the three months and $424 and $509 for the six months ended 2013 and 2012 respectively from related parties) Depreciation and amortization General and administrative (including $1,044 and $1,017 for the three months and $1,986 and $1,936 for the six months ended 2013 and 2012 respectively from related parties) Provision on impairment of notes receivable and real estate assets - - Advisory fee to related party Total operating expenses Operating income Other income (expense): Interest income (including $3,420 and $4,624 for the three months and $6,493 and $7,865 for the six months ended 2013 and 2012 respectively from related parties) Other income (including $0 and $1,500 for the three months and $0 and $3,000 for the six months ended 2013 and 2012 respectively from related parties) Mortgage and loan interest (including $581 and $931 for the three months and $865 and $1,853 for the six months ended 2013 and 2012 respectively from related parties) Deferred borrowing costs amortization ) Loan charges and prepayment penalties ) Loss on sale of investments - - - ) Earnings from unconsolidated investees ) 33 Total other expenses ) Loss before gain on land sales, non-controlling interest, and taxes ) Gain (loss) on land sales - ) Loss from continuing operations before tax ) Income tax benefit Net income (loss) from continuing operations ) ) ) Discontinued operations: Income (loss) from discontinued operations ) Gain on sale of real estate from discontinued operations Income tax expense from discontinued operations ) Net income from discontinued operations Net income (loss) ) Net (income) loss attributable to non-controlling interest ) ) ) Net income (loss) attributable to American Realty Investors, Inc. ) Preferred dividend requirement ) Net income (loss) applicable to common shares $ ) Earnings per share - basic Loss from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations Net income (loss) applicable to common shares $ ) Earnings per share - diluted Loss from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations Net income (loss) applicable to common shares $ ) Weighted average common share used in computing earnings per share Weighted average common share used in computing diluted earnings per share Amounts attributable to American Realty Investors, Inc. Income (loss) from continuing operations $ ) $ $ ) $ ) Income from discontinued operations Net income (loss) applicable to American Realty Investors, Inc. $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY For the Six Months Ended June 30, 2013 (unaudited) (dollars in thousands) Accumulated Series A Series K Other Non- Total Comprehensive Preferred Preferred Common Stock Treasury Paid-in Retained Comprehensive controlling Equity Loss Stock Stock Shares Amount Stock Capital Earnings Income (Loss) Interest Balance, December 31, 2012 $ $ ) $ $
